Citation Nr: 1449914	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-12 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 




INTRODUCTION

The Veteran had active military service from October 1965 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 and a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This matter was previously before the Board in October 2013, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining an addendum medical opinion.  The requested development has been completed by the RO and with no further action necessary to comply with the Boards' remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The currently demonstrated bilateral sensorineural hearing loss disability is not related to the Veteran's active service.  

2.  The currently demonstrated tinnitus is not related to the Veteran's active service.  


CONCLUSIONS OF LAW

1.  The criteria for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014). 

2.  The criteria for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

Hearing Loss and Tinnitus 

The Veteran seeks service connection for bilateral hearing loss and tinnitus and he specifically argues his disabilities are a result of noise exposure during his service.  The Veteran's MOS during his active duty was as a gunner's mate.  He was responsible for loading rounds into the twin 5-inch mounts.  

The Veteran clearly has the current disabilities he claims.  At his March 2011 VA examination, the Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus.  The examiner noted that the Veteran had hearing thresholds at or above 40 in the 3000 and 4000-hertz frequencies bilaterally.  See 38 C.F.R. § 3.385 (definition of hearing loss for VA purposes).  

The service treatment records fail to document complaints, findings or diagnoses of hearing loss or tinnitus; however, the Veteran has provided a statement in support of his claim from May 2012 as to his exposure to noise while serving on the USS Princeton in 1966.  He was a gunner's mate and prior to his departure to Vietnam, he was sent out to practice somewhere near Long Beach or San Diego, California.  He was responsible for loading rounds into the twin 5-inch enclosed mounts.  He states that when the guns fired the points would chip off the bulkheads.  The Veteran was not given ear protection during these drills and it was the loudest noise and compression blast he has ever experienced.  He asserts that since that time he has had ringing in both ears that has consistently gotten worse.  Now the ringing in his right ear is so loud that he cannot even hear the ringing in his left ear.  Further, that due to high pitch of the ringing he cannot hear any sounds or voices that are in the same pitch range.  A review of the Veteran's service treatment notes show that he did not undergo a hearing evaluation in service but instead the Whispered Voice test was used and the Veteran's hearing was evaluated as normal at entrance and separation.  

The Veteran's DD Form 214 confirms that he served in the Navy as a gunner's mate or magazine keeper and his lay statements concerning his exposure to noise are therefore competent and credible.  

In March 2011, the Veteran underwent a VA audiological examination to determine the severity and etiology of his currently diagnosed tinnitus and hearing loss.  In November 2013, the Board remanded the Veteran's claim for an addendum opinion; the results of the examination and the addendum opinion are as follows.  The Veteran complained of gradually decreasing bilateral hearing and constant tinnitus.  He stated that he had difficulties hearing female voices in the presence of background noise and no other complaints of hearing loss.  Upon examination, the Veteran was diagnosed with bilateral normal sloping to moderate severe sensorineural hearing loss.  His otoscopy showed tympanic membranes intact, immittance results were consistent with normal middle ear function and contralateral, acoustic, reflex decay results were consistent with normal VIII nerve function.  The Veteran was recommended to have periodic evaluations of his hearing loss.  In addition to the in service noise exposure the Veteran experienced while working as a gunner's mate, the Veteran also stated that he had recreational noise exposure once a week for the last 30 years in the form of firearm hunting and chainsaws.  The Veteran was also exposed to occupational noise exposure on constructions sites that used power tools.  The Veteran claims that he was never close to the noises on sites.  

At the end of this examination the examiner concluded that hearing loss and tinnitus disability was present, but that it was at least as likely as not caused by or a result of an event in military service.  To support this conclusion the clinician stated that the Veteran's bilateral hearing loss and tinnitus were more likely caused by and a result of his extensive history of occupational noise exposure in civilian life and presbycusis at the age of 66.  The examiner acknowledged that the Whispered Voice Test are known to be insensitive to high frequency, noise-induced hearing loss, but the test has a high degree of sensitivity for detecting hearing impairment, which is reported to between 80% and 90%, with specificities of 82-89% for detecting a 40dB hearing loss at 1,000 and 4,000 hertz in the better ear according to several references sited by the clinician.  

The examiner noted that the Veteran entered and separated active military service with normal eardrums.  There was no evidence of injury to his eardrums from acoustic trauma from 5-inch naval gunfire, 50 caliber machine guns or any other incident.  Further, the Veteran reported being a gunner's mate four to five times during target practice only during his entire period of active duty.  He never served as a gunner's mate in Vietnam.  He reported being near 50 caliber machine gun fire on two occasions during target practice during his entire period of active military duty.  The examiner noted that this length of hazardous noise exposure is typically insignificant in causing permanent, occupational noise-induced hearing loss at such a young age.  The examiner cited two treatises to support this conclusion.  

Further, the Veteran had eight years of occupational noise exposure as a cement truck driver and 30 years as a salesman and construction supervisor for home siding installation.  The Veteran reported that he was on job sites daily supervising his crew while they installed various types of home siding.  The Veteran's 28 years of hazardous noise exposure in civilian life was far greater than his two years of hazardous military noise exposure during active duty seaman and his four to five incidents of 5-inch naval gun fire as a gunner's mate and being near 50-caliber machine gun fire during two training exercises.  Therefore, the nexus with military service was far less than a 50/50 probability relationship compared to his exposure to hazardous noise in civilian life.  

Further, the examiner pointed out that there was no evidence establishing chronicity or continuity of care.  The Veteran did not visit the VA or a private physician for decades after his separation from service.  This led the examiner to believe that any hearing loss the Veteran may have had during military service was only temporary in nature.  

In regards to the Veteran's tinnitus, the Veteran's post-service treatment notes show complaints of tinnitus in March 2002.  Private treatment records further show consistent complaints of tinnitus in October 2006, November 2007 and March 2010, with a referral in November 2004 to Western Michigan ENT.  The Veteran's first diagnosis of hearing loss and tinnitus was at the Western Michigan ENT in 2004.  

The examiner stated that the Veteran's hearing loss and tinnitus are related but they were not caused by active military service.  Any tinnitus the Veteran may have had was only temporary in nature.  Further, that because the Veteran was exposed to occupational noise exposure it is common for individuals exposed to hazardous noise levels on a daily basis to have temporary tinnitus and temporary hearing loss at the end of their workday.  Lastly, there is no research evidence to support a claim of delayed-onset tinnitus following an incident of noise exposure.  

The examiner concluded by saying that the Veteran's configuration and degree of bilateral, high frequency sensorineural hearing loss did not support an etiology of military noise induced hearing loss after 28 years of occupational noise exposure in civilian life.  The configuration and degree of loss were consistent with the configuration and degree of loss typically evident in workers in construction trade with no other source of hazardous noise exposure.  Further, the Veteran's presbycusis at the age of 66 is also a contributing etiology.  The examiner submitted several references from medical treatises supporting his rationale.

The Veteran submitted private treatment notes from the Western Michigan ENT dated November 2004 stating that he has a history of tinnitus in right ear for the last couple of years and that he has a history of mild hearing loss, since he was in the military years ago.  At this time, the Veteran was diagnosed with sensory neural hearing loss and subjective tinnitus, right ear.  While the record appears to link the condition to service, this appears in the subjective history portion of the report.  The private physician did not provide an opinion as to the etiology of the condition.  Further, there are no audiogram results or rationale and it does not appear as though the private physician reviewed the Veteran's service treatment file.  As such, the Board finds that this treatment note is not as probative as the VA examiners opinion from November 2013 and as such does give this examination equal weight.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board has carefully considered the evidence of record especially the Veteran's complaints of tinnitus that he has had since service and his exposure to acoustic trauma in service.  However, the evidence of record other than the Veteran's own lay statements to do not link his current diagnoses of tinnitus and hearing loss to the Veteran's active military service.  While the Veteran is competent to report instances of ringing in his ears or being hard of hearing, he is not able to provide and etiology of his current diagnosis.  Furthermore, the VA examiner expressly considered and commented on the reports of tinnitus, decreased hearing and the veteran's military occupational specialty and lay reports of noise exposure during service and explained that despite all of this it was less likely than not that the hearing loss and tinnitus were related to service.  The examiner supported his conclusions with full rationale and medical treatise evidence and attributed the hearing loss and tinnitus to other causes.  As such there no competent medical evidence of record of a nexus between the current disability and an injury or event in service.  

The nexus for sensorineural hearing loss may also be shown by continuity of symptomatology.  see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013)(finding that "§3.303(b) is constrained by §3.309(a), regardless of the point in time when a Veteran's chronic disease is either shown or noted, in that the regulation is only available to establish service connection for the specific chronic diseases listed n §3.309(a).").  In this case, as discussed above, the Veteran's first complaints of tinnitus and hearing loss was in 2002 and the first diagnosis came in 2004.  This significant lapse in time between active service and the first evidence of the condition weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  

In light of the foregoing, the Board concluded that service connection is not warranted for tinnitus or bilateral hearing loss on the basis of nexus to some incident in service, chronicity or continuity of symptomatology.  Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claims for service connation for bilateral hearing loss and tinnitus, and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107.  


Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters dated November 2010 and March 2011 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim on a direct basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159  (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 
  
As noted above, the instant claim was most recently remanded in October 2013 for additional development, specifically obtaining a VA medical opinion addendum and readjudicating the claim.  The addendum was provided in November 2013, which is adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a January 2014 supplemental statement of the case.  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


